Citation Nr: 0015213	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  96-37 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from March 1969 to December 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1995 rating action denying entitlement to 
service connection for PTSD.  In July 1997, the Board 
remanded the claim to obtain additional development.  Since 
the claim remains denied, it has been returned for appellate 
adjudication.  


FINDINGS OF FACT

1.  The veteran attributes his PTSD to in-service stressors 
such as participating in search and destroy patrols and 
ambushes; incurring enemy contact while afoot and flying in 
helicopters, via mortars and rockets; and seeing a friend 
being killed, as well as knowing other friends and 
acquaintances who had been killed.  

2.  On VA examination in November 1994 the diagnostic 
impression included PTSD.

3.  After rendering a diagnosis of PTSD, the examiner in 
November 1994 reasoned that the veteran provided a history of 
combat exposure as a crew chief and door gunner in Vietnam.  
Consequently, he had developed nearly every known symptom of 
PTSD.  


CONCLUSION OF LAW

The veteran's claim for PTSD is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C.A. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

For PTSD, a well-grounded claim requires the presence of 
three elements: (1) medical evidence of a current disability; 
(2) lay evidence (presumed to be credible for these purposes) 
of an in-service stressor, which in a PTSD case is the 
equivalent of in-service incurrence or aggravation; and (3) 
medical evidence of a nexus between service and the current 
PTSD disability.  See Gaines v. West, 11 Vet. App. 353 
(1998); Cohen (Douglas) v. Brown, 10 Vet. App. 128 (1997); 
see also Caluza, supra; cf. 38 C.F.R. § 3.304(f) (1999) (The 
regulation does not require "clear" diagnosis).

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Review of the record shows the claim is well grounded.  The 
veteran's claimed stressors include participating in search 
and destroy patrols and ambushes; incurring enemy contact 
while afoot and flying in helicopters, via mortars and 
rockets; and seeing a friend being killed, as well as knowing 
other friends and acquaintances who had been killed.  On VA 
examination in November 1994, after reviewing the veteran's 
alleged stressors and clinical findings, the examiner 
recorded a diagnosis of PTSD and reasoned that the veteran 
provided a history of combat exposure as a crew chief and 
door gunner in Vietnam.  As a result, he had developed nearly 
every known symptom of PTSD.  Falk v. West, 12 Vet. App. 402, 
404 (1999); see also Samuels v. West, 11 Vet. App. 433, 435 
(1998); Gaines v. West, 11 Vet. App. 353, 357 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

Given the foregoing, the Board finds that the veteran's claim 
is plausible and capable of substantiation.  A current 
diagnosis of PTSD has been made, the veteran's lay assertions 
of incurring in-service stressors are presumed credible for 
determining well groundedness, and a VA examiner has 
indicated a nexus between service and the current PTSD 
disability.  Inasmuch as the Board has held that the claim is 
well grounded, the Board must ensure that the duty to assist 
under 38 U.S.C.A. § 5107(a) has been fulfilled.  As will be 
discussed below, the Board finds that additional development 
is required prior to a decision on the merits of this claim.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In July 1997 the Board remanded the veteran's claim for 
additional development.  In the remand, the Board noted that 
at his hearing the veteran testified that in Vietnam he 
initially served with 4th Battalion of 77th A battery.  The 
veteran testified that the base was attacked with rockets and 
mortars on a regular basis.  Additionally, with this unit he 
flew missions on Huey gunships as a helicopter crew chief.  
The veteran added that his duties on the ships included fire 
missions in support of ground troops, insertions of troops, 
support for convoys on Rt. 1, and every day "ash and trash" 
missions ferrying supplies and the like.  He testified that 
he served as a door gunner on some of these missions.  He 
recalled that during these missions they would fire on the 
enemy and receive return fire.

The veteran also testified that on one occasion, during what 
he believes was the Summer (1970), while flying supplies out 
of Camp Bevins to Dong Ha down Rt. 1, his helicopter was hit 
by a round of enemy fire, and was forced into a "hard 
landing."  Later he was transferred to Camp Eagle where he 
also incurred enemy rocket and mortar attacks.

Upon reviewing the evidence, the Board determined that 
another attempt to verify the veteran's stressors was 
warranted.  The Board directed the RO to obtain additional 
information and evidence from the veteran as well as the 
service department.  Further, in the remand the Board 
instructed the RO that if any stressors were established, it 
should afford the veteran a VA examination to determine 
whether he had PTSD and if so, to ascertain its etiology.  
Pursuant to the Board's remand, responses from United States 
Armed Service Center for Research of Unit Records (USASCRUR), 
statements from the veteran, and morning reports were 
received.  An additional search for evidence supporting the 
veteran's alleged stressors was also conducted by the 
USASCRUR.  

In August 1999 the Director of USASCRUR confirmed that on 
June 26, 1970, the North Vietnamese Army attacked Camp Eagle 
with mortar and rocket fire, substantiating that the veteran 
incurred a mortar and rocket attack at Camp Eagle. 

The Board also notes that throughout the appeal, the veteran 
has argued that he incurred mortar and rocket attacks while 
flying helicopter missions.  In August 1995 the United States 
Army & Joint Services Environmental Support Group (ESG, now 
known as USASCRUR), furnished Operational Reports-Lessons 
Learned by the 101st Airborne Division for the period of 
February 1, 1970-October 31, 1970.  The reports reveal the 
reporting unit's locations, missions, operations, and 
significant activities during the reporting periods, to 
include combat incidents which occurred in the reporting 
unit's area of operations.  Specifically, the reports show 
that units of 101st Abn Div provided support for maneuver 
units, allied forces, base and bridge security, etc.  The 
Operation Report for Quarterly period ending 31 October 1970 
shows that the 4th Battalion (Aerial Artillery), 77th 
Artillery (Ambl) played an important part in the support of 
the 1st Infantry Division (Army of Republic of Vietnam 
(ARVN)).  It also notes that the number of contact fire 
missions flown in support of ARVN units greatly outweighed 
the number flown in support of United States forces.  A close 
and effective liaison effort between the battalion and the 
1st Inf. Div ARVN produced commendable results, and through 
classes and experiences, Aerial Rocket Artillery sections 
maintained a ratio of one enemy killed per 16 rockets 
expended in support of ARVN units.  

Additionally, although the Director could not confirm that 
the veteran performed door gunner duties, he verified that 
the veteran was a crew chief and helicopter repairman 
assigned to artillery and transportation units during his 
tour in Vietnam.  The Director noted that they were unable to 
document the veteran's participation in "ambush patrols". 

After reviewing the aforementioned evidence and 
readjudicating the veteran's claim, the RO found that the 
evidence did not establish the occurrence of the veteran's 
alleged stressors or direct exposure to a traumatic event.  
Therefore, an examination was not warranted.  The Board, 
however, notes that the evidence suggests that the veteran 
incurred at least one mortar and rocket attack while 
stationed at Camp Eagle and served as a crew chief and 
helicopter repairman while in Vietnam.  Because at least one 
of the veteran's alleged stressors has been verified, the 
Board finds that additional development in this case is 
warranted. 

Accordingly, to ensure full compliance with the mandates of 
Stegall v. West, 11 Vet. App. 268 (1998) and ensure that the 
VA has fulfilled its duty to assist under 
38 U.S.C.A. § 5107(a), the case is remanded for the 
following:

1.  The veteran should be allowed to 
submit additional lay and medical 
evidence in support of his claim.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be asked to 
identify any physicians and medical 
facilities from which he has received 
treatment for PTSD.  After obtaining any 
necessary information and authorization, 
the RO should attempt to obtain any 
additional treatment reports associated 
with the veteran's PTSD, including VA and 
non-VA reports.  All records received 
should be incorporated into the claims 
folder.

3.  Thereafter, the veteran should be 
accorded an appropriate examination to 
determine whether he has PTSD, and if so, 
to determine the nature of the stressors 
supporting that diagnosis.  The claims 
file, a copy of this REMAND, and a list 
of the stressful incident found 
corroborated by the evidence must be 
provided to the examiner for review.  The 
examination should include all 
appropriate tests and evaluations.  The 
examiner must determine whether the 
veteran has PTSD, and, if so, whether the 
inservice stressful episode(s) found to 
have been established is sufficient to 
warrant the diagnosis of PTSD.  The 
examiner should be instructed that only 
the verified events listed by the RO may 
be considered as stressors.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or are satisfied.  Also, if 
PTSD is diagnosed, the examiner must 
identify the stressors supporting the 
diagnosis.  The complete rationale must 
be given for any opinion expressed and 
the foundation of all conclusions should 
be clearly set forth.

4.  Thereafter, the RO should review the 
evidence, ensuring compliance with the 
directives of this remand.  The RO and 
the veteran are advised that the Board is 
obligated by law to ensure that the RO 
complies with its directives.  Stegall v. 
West, 11 Vet. App. at 271.

5.  Thereafter, the RO should 
readjudicate the veteran's claim and 
fully address the issue of entitlement to 
service connection for PTSD.  All 
applicable law, regulation, and Court 
decisions should be considered.  If the 
veteran's claim remains denied, he and 
his representative should be given a 
supplemental statement of the case and 
the requisite time period within which to 
respond.  

The case should then be returned to the Board for appellate 
review, if otherwise in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until notified by the RO.

The veteran is advised that the examination requested in this 
remand is necessary to adjudicate his claim and that a 
failure, without good cause, to report for scheduled 
examinations, could result in the denial of his claim.  38 
C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

